Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158856
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  NICOLA BINNS, JAYNE CARVER, SUSAN                                                                    Megan K. Cavanagh,
  McDONALD, GOAT YARD, LLC, and END                                                                                     Justices
  OF THE ROAD MINISTRIES, LLC,
            Plaintiffs-Appellants,
  v                                                                 SC: 158856
                                                                    COA: 337609
  CITY OF DETROIT, CITY OF DETROIT
  WATER AND SEWERAGE DEPARTMENT,
  DETROIT BOARD OF WATER
  COMMISSIONERS, and GREAT LAKES
  WATER AUTHORITY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 6, 2018
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of DAART v City of Detroit (Docket No. 158852) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2020
           s0121
                                                                               Clerk